Citation Nr: 9929548	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an earlier effective date for additional 
compensation for dependents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from February 1967 to 
April 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1996 determination of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the case has been returned to the Board 
for final appellate review following its February 1998 
remand.  The record shows that a May 1996 statement of the 
case was furnished to the veteran in accordance with the 
Board's instructions.  


FINDINGS OF FACT

1.  The law regarding additional compensation on account of 
dependents was liberalized in October 1978 by reducing the 
threshold for such benefits to veteran's in receipt of 
compensation at 30 percent, rather than 50 percent.  

2.  The veteran married his current spouse in July 1984.

3.  The veteran notified the RO of his dependent spouse and 
child on March 29, 1996.  He provided evidence of the 
dependency on the same date.  

4.  The evidence of record does not show that the veteran's 
eligibility for additional compensation for dependents 
existed continuously from the effective date of the 
liberalizing law.  



CONCLUSION OF LAW

The criteria for an effective date prior to April 1, 1996, 
for additional compensation for dependents have not been met.  
38 U.S.C.A. § 5110 (g), (f), (n) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.114(a), 3.400, 3.401(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998). 

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400.  

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. 
§ 3.401(b)(1).

However, 38 U.S.C.A. § 5110(g) provides an exception to 
§ 5110(n) & (f) in cases where compensation is awarded or 
increased pursuant to a liberalizing law:

Subject to the provisions of section 
5101 of this title, where compensation, 
dependency and indemnity compensation, 
or pension is awarded or increased 
pursuant to any Act or administrative 
issue, the effective date of such award 
or increase shall be fixed in accordance 
with the facts found but shall not be 
earlier than the effective date of the 
Act or administrative issue.  In no 
event shall such award or increase be 
retroactive for more than one year from 
the date of application therefor or the 
date of administrative determination of 
entitlement, whichever is earlier.  

38 U.S.C.A. § 5110(g).  


The implementing regulation provides:

Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by 
the Secretary's direction, the effective 
date of such award or increase shall be 
fixed in accordance with the facts 
found, but shall not be earlier than the 
effective date of the act or 
administrative issue.  In order to be 
eligible for a retroactive payment under 
the provisions of this paragraph the 
evidence must show that the claimant met 
all eligibility criteria for the 
liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of the 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

(1)  If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, 
or at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective 
date of the law or VA issue.  

(2)  If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  



(3)  If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or 
VA issue, benefits may be authorized for 
a period of 1 year prior to the date of 
receipt of such request.  

38 C.F.R. § 3.114(a).  

Analysis

Initially, the Board notes that the issue of whether the 
veteran is entitled to an earlier effective date for the 
award of a dependency allowance for his spouse and son 
involves his eligibility as controlled by a liberalizing law.  
Effective October 1, 1978, The Veterans Disability 
Compensation and Survivors' Benefits Act of 1978 provided 
payment of additional compensation for dependents of veterans 
whose service-connected disabilities were evaluated as 
30 percent or more disabling.  Pub. L. No. 95-479, § 102(b), 
92 Stat. 1560, 1562 (1978).  Prior to that date, the statute 
provided that such additional compensation was available to 
veterans whose disabilities were rated not less than 50  per 
centum.  38 U.S.C. § 315 (1976).

The record shows that the veteran was evaluated 30 percent 
disabling in a December 1974 rating decision.  On March 29, 
1996, the RO received a claim for an increase in compensation 
along with a completed VA Form 21-686c, Declaration of Status 
of Dependents.  The declaration shows that the veteran was 
married to his first spouse from June 1969 to July 1982.  The 
declaration further shows that the veteran married his 
current spouse on July 13, 1984.  The veteran further 
identified the name of one unmarried child under 18 years of 
age.  The record further shows that compensation for the 
veteran's two dependents was granted effective April 1, 1996.  
See 38 C.F.R. § 3.31 (providing payment of monetary benefits 
the first day of the calendar month following the month in 
which the award became effective).

The veteran asserts that the additional allowance for his 
dependents should be granted retroactive to the date of his 
marriage in July 1984, and should not be based upon the 
March 1996 declaration.  For the following reasons and bases, 
the Board finds that an effective date prior to April 1, 1996 
is not warranted for the additional allowance for the 
veteran's spouse and son.  The Board notes that in cases 
where a claim is granted pursuant to a liberalizing 
regulation, the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue."  
38 C.F.R. § 3.114(a).  

The Board notes that the veteran's claim is controlled by 
paragraph 3 of the regulation in light of the fact that the 
veteran's claim for additional allowance was reviewed at his 
request more than one year following the effective date of 
the liberalizing statute.  Here, the veteran submitted his 
declaration of status of dependents in March 1996, while the 
effective date of the liberalizing legislation was in 
October 1978.  Accordingly, the regulation provides that 
benefits may be authorized 1 year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  

However, the Board finds that benefits may not be authorized 
one year prior to the date of the veteran's claim.  The 
regulation further provides that in order for a claimant to 
be eligible for a retroactive payment under the provisions, 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law and that such eligibility existed 
continuously form that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a).  

In the case at hand, the evidence of record does not show 
that the veteran continuously met all of the eligibility 
criteria continuously from the effective date of the 
liberalizing legislation.  The record shows that the veteran 
terminated his marriage in July 1982 and did not marry again 
until July 1984 to his present spouse, who had a son.  

Hence, the record does not show that the veteran had two 
dependents continuously from the October 1978 effective date 
of the liberalizing law.  But see McCay v. Brown, 9 Vet. App. 
183, 188 (1996) (finding that the regulation is not a 
permissible construction of the statute in cases where the 
liberalizing law has a retroactive effective date with 
respect to the continued eligibility requirement).  Thus, the 
Board finds that "in accordance with the facts found," an 
effective date prior to the March 1996 declaration is not 
warranted under section 3.3114.

The Board further notes that the provisions in 38 C.F.R. 
§ 3.401 also govern the determination of effective dates for 
additional compensation for dependents.  In this regard the 
Board notes that paragraph 2 provides for the date that the 
dependency arises to be the effective date.  38 C.F.R. 
§ 3.401(b)(2).  Under the present circumstances, the date 
that the veteran married his current spouse in July 1984 
would provide the earliest effective date of the addition of 
his spouse and son as dependents.  Id.  The regulation, 
however, provides that the latest of the following dates in 
paragraphs one through four determines the proper effective 
date.  

Paragraph (b)(1)(i) states that the date of the veteran's 
marriage or adoption of a child is the date of claim if the 
evidence is received within one year of the event.  Here, the 
notice and evidence of the veteran's spouse and son as his 
dependents were both received by the RO in March 1996, over 
one year following his marriage to his spouse.  Thus, this 
paragraph is inapplicable.  Paragraph (b)(1)(ii) provides for 
the date of notice of a dependent's existence if evidence is 
received within one year of VA's request.  Here, the first 
indication in the record that the veteran married his current 
spouse was submitted the same date that he provided evidence 
of the marriage and of his dependent son in March 1996.  
Hence, this paragraph does not provide a basis to award an 
earlier effective date.  The Board concludes that section 
3.401 does not provide a basis to assign an effective date 
prior to the March 1996 claim.  

The veteran argues that the RO erred by failing to notify him 
of the change of the law entitling recipients of compensation 
30 percent or greater to receive additional compensation for 
dependents of veterans.  


In Wells v. Principi, 3 Vet. App. 307, 309 (1992), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") specifically addressed the issue of whether 
§ 5110(g) imposes a duty on the Secretary to notify potential 
beneficiaries of a new law in the case of dependency and 
indemnity compensation.  The Court held that where there is 
no clear indication that a statute was enacted with an intent 
to impose on the Secretary a duty to notify potential 
beneficiaries of a new law, " the Court cannot otherwise 
create such a duty."  Id. at 309.

The Court has also addressed whether the liberalizing law at 
issue in the current case, Pub. L. No. 95-479, provided a 
provision regarding potential beneficiaries for an award of 
dependency allowance.  The Court held that because Congress 
did not intend to create a duty to notify potential 
beneficiaries, that no such duty was created by Pub. L. No. 
95-479.  Gold v. Brown, 7 Vet. App. 315, 317-18 (1995).

The veteran also asserted in his April 1997 appeal that he 
did not receive the September 1978 notice that VA claimed it 
sent to all veterans potentially eligible for the benefit.  
The RO noted in its reasons and bases in the January 1997 
statement of the case that all 30 percent disabled veterans 
were notified of the change in law in September 1978.  The 
veteran also reported that he did not live at his original 
residence but rather lived in a temporary residence from 
February 1978 to April 1979.

The Court in Gold confronted similar circumstances where the 
claimant asserted that he had not received the notification 
from VA regarding the change in law pursuant to Pub. L. No. 
95-479.  The Court held that in the absence of any clear 
evidence to the contrary, the Court must assume that VA 
discharged any duty it had to notify the appellant of his 
eligibility for dependency allowance.  Gold, 7 Vet. App. at 
320.


The Court has also held that the "presumption of regularity" 
that attends the official actions of governmental officials 
imposes a presumption that VA properly discharged its 
official duties and that the presumption can be overcome only 
by clear evidence to the contrary.  Davis v. Brown, 7 Vet. 
App. 298, 300 (1995) (citing Ashley v. Derwinski, 2 Vet. App. 
307, 308- 309 (1992)).  In Gold the Court found that even 
assuming that the veteran did not receive the letter, this, 
standing alone, was insufficient to rebut the presumption 
that VA carried out any duty it had to send the appellant 
such a letter.  Gold, supra.  

The Board finds that the veteran in the instant case has not 
rebutted the presumption of regularity by clear evidence to 
the contrary.  In this regard, the Board has reviewed the 
record to determine whether the record contained an alternate 
address during the period he was living at the temporary 
residence.  The record contains no such alternative address, 
nor does the record disclose that any correspondence was 
returned as undelivered.  

The veteran also alleges that VA breached its duty regarding 
notification of dependency allowance for veterans in receipt 
of compensation at 30 percent.  The record contains a 
July 1985 VA letter submitted by the veteran regarding his VA 
compensation.  The letter does not make any reference to 
allowance for dependents.  The Board finds that the veteran's 
contentions are not corroborated on the face of the record.  
For example, a June 1980 letter sent to the veteran's address 
of record states "[i]t is most important that you inform the 
VA of any change in address, enrollment, or number of your 
dependents."  A July 1980 letter notes "[a]ny change in the 
number of your dependents should be reported to the VA 
immediately so that prompt adjustment may be made in your 
award."  A March 1981 notice contains the same language.  
Moreover, the June1980 and March 1981 letters show that the 
veteran was receiving additional compensation for his spouse.  
Because these letters precede the date of his current 
marriage, at issue in the current appeal, these letters 
provided notice that the veteran should have apprised VA of 
his dependent-status in July 1984.  

Accordingly, the Board finds that to any extent under VA law 
it had a duty to inform the veteran of the importance of to 
keep it apprised of dependent-status, such a duty was 
discharged on the face of the record.  See, e.g., 38 U.S.C.A. 
§ 7722(c).  

Following a full review of the record and for the foregoing 
reasons and bases, the Board finds that an effective date 
prior to April 1, 1996, for additional compensation payable 
for a spouse and child is not warranted.  The veteran has not 
cited any legal authority, statute, regulation or Court case 
which would permit making the effective date of the award of 
service connection earlier than this date.  Moreover, an 
earlier effective date cannot be granted in absence of 
statutory authority.  See Shields v. Brown, 8 Vet. App. 351 
(1995).


ORDER

Entitlement to an earlier effective date for additional 
compensation for dependents is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

